UNITED STATES DISTRI@TECOURWSAISAIERN DHS TRICIUDFANEW YORK! 1AHOMey8 MRGHREL BAILLACE & o
ASSOCIATES, P.C. - 2371

 

PABLO RAMIREZ CASTILLO ETAL , . Index #: 1:18-CV-08458-VSB
Plaintiff(s)
-aqainst- Date Filed:
BARKING DOG NYC LLC ETAL AFFIDAVIT OF SERVICE
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

ALICEA HART BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS
ACTION AND OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on September 27, 2018 at 10:16 AM at i

BARKING DOG NYC LLC
1678 THIRD AVENUE
NEW YORK, NY 10128

deponent served the within true copy/copies of the SUMMONS IN A CIVIL ACTION AND COMPLAINT,
NOTICE OF INTENTION TO ENFORCE LIMITED LIABILITY COMPANY MEMBER LIABILITY FOR
SERVICES RENDERED on SOKOL KACL, the defendant/respondent therein named,

SUITABLE by delivering thereat a true copy/copies of each to JOHN DOE a person of suitable age and discretion. Said premises is
AGE the defendant's/respondent's actual place of business within the state. He identified himself as the CO-WORKER of the
defendant/respondent.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

Sex . Skin Color Hair Color Age (Approx.) Height (Approx. ) Weight (Approx)
MALE BROWN BLACK 30 6'3 180
MAILING Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at

the defendant's/respondent's actual place of business at

BARKING DOG NYC LLC
1678 THIRD AVENUE
NEW YORK, NY 10128

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on September 27, 2018 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.

MILITARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United

SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

Sworn to me on: September 27, 2018

  

 

Linda Forman Robin Forman Gotham Process Inc.

F
Notary Public, State of New York Notary Public, State of New York 299 Broadway ALICEA HART
No. 01FO5031305 No. 01F06125415 New York NY 10007 . .

Qualified in New York County Qualified in New York County License #: 2038944

Commission Expires August 1, 2022 Commission Expires April 18, 2021 Docket #: *1089413*
